455 F.2d 972
Gabriel Edgardo BUCHOWIECKI-KORTKIEWICZ, Petitioner,v.UNITED STATES IMMIGRATION AND NATURALIZATION SERVICE, Respondent.Application of Gabriel Edgardo BUCHOWIECKI-KORTKIEWICZ,etc., et al., Plaintiff and Appellant,v.Donald T. WILLIAMS, Acting District Director, Immigrationand Naturalization Service, Los Angeles,California, Defendant and Appellee.
Nos. 71-2078, 71-2644.
United States Court of Appeals,Ninth Circuit.
Feb. 9, 1972.Rehearing Denied March 23, 1972.

George Kalinski (argued), Marina Del Rey, Cal., for appellant.
Carolyn M. Reynolds, Asst. U. S. Atty.  (argued), Robert L. Meyer, U. S. Atty., Frederick M. Brosio, Jr., Asst U. S. Atty., Donald T. Williams, Acting Dist. Director, Los Angeles, Cal., for appellee.
Before CHAMBERS, CARTER and CHOY, Circuit Judges.
PER CURIAM:


1
The decision of the Immigration and Naturalization Service, which has ordered the deportation of Buchowiecki-Kortkiewicz, is affirmed.  Also, the denial in district court of a petition for habeas corpus is affirmed.


2
Appellant primarily attacks on a constitutional basis the classification in the statute which permits his plea of guilty to possession of marijuana in violation of a California state penal statute to be a basis for deportation.


3
Congress had made the classification and we cannot say that it has no rational basis.